DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 4 August 2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub 2016/0133898 newly cited, a US version of EP 3002804 A1 cited in the IDS and ISR) in view of Dulle et al. (US Pub 2015/0069829 newly cited, a US version of WO 2015/035023 A1 cited in the IDS and ISR).
In regard to claim 9, Choi et al. teach an energy storage module (see figure 2) , comprising: a plurality of electrochemical cell units (unit shown in figure 3), the plurality of electrochemical cell units being disposed in a stacked manner such that the multiplicity of electrochemical cell units configure a cell pack and are at least in part electrically interconnected (via internal leads), each of the electrochemical cell units comprising: at least two lithium-ion pouch cells 11 each having a first terminal lug and a second terminal lug (+ and - leads, paragraphs [0035-0037]); 

an energy storage control installation for controlling the operation of the energy storage, the energy storage control installation having a circuit board (front and rear circuit assemblies 31, 32); at least two flexible busbar connectors (each circuit assembly including terminal bus bars and inter bus bars and connector 33- figure 6 and 7, paragraph [0047-0049], a person of ordinary skill in the art would appreciate that bus bar components are metallic and have flexibility); and at least one contacting device for electrically contacting the plurality of electrochemical cell units (terminal bus bars with comb structure for each cell unit, see figure below).

    PNG
    media_image1.png
    497
    1035
    media_image1.png
    Greyscale

The independent claim differs from Choi et al. in calling for a shunt, the shunt having a first surface and a second surface, the first surface of the shunt is at least partially in contact with the at least two flexible busbar connectors, and the second surface is at least partially in contact with the circuit 
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed to include a shunt between the busbar and circuit board in the device of Choi et al. as such allows for reduced noise in the battery cell monitoring system with simplified connections as taught by Dulle et al.
In regard to claim 10, Dulle et al. teach the first and the second surface of the shunt 137 are connected to the at least two flexible busbar connectors and the circuit board of the energy storage control installation by using a weld seam (paragraph [0101]).
In regard to claim 11, Choi et al. teach a first flexible busbar connector of the at least two flexible busbar connectors is electrically connected to a terminal clamp of the energy storage module, and a second flexible busbar connector of the at least two flexible busbar connectors is electrically connected to the cell pack (see figure 9, leads are clamped between portions of the bus bar).
In regard to claim 12, Choi et al. teach the at least one contacting device is configured as substantially comb-shaped and has a plurality of teeth, and wherein each of the first and the second terminal lugs is in each case received between two neighboring teeth of the at least one contacting device (figures 6-12, see annotated figure above).
In regard to claim 13, Choi et al. teach the at least one contacting device further includes at least one busbar (terminal and inter busbar) and at least one carrier 12, and wherein the at least one busbar 
In regard to claim 14, Choi et al. teach the at least one busbar is one of received, can be fastened and is fastened, at the at least one carrier (see figure 2 - all components of the battery module of the prior art are considered fastened together).
In regard to claim 15, Choi et al. teach the cell pack has two end plates 40 which are provided at both ends of the plurality of electrochemical cell units disposed in a stacked manner (figure 2, p[paragraph [0033]).
In regard to claim 16, Choi et al. teach the end plates have bores (thread formed on protrusion) which are disposed and oriented to align with bores of the plurality of electrochemical cell units (see figure 2), and wherein the cell pack further includes a multiplicity of rods (tension bar 50) which one of can be guided and are guided through the bores of the plurality of electrochemical cell units and of the end plates to connect the electrochemical cell units and the end plates (see mating sections of end plates 40 and tension bar 50 in figure 2, paragraph [0015]).
In regard to claim 17, Choi et al. teach one board (absorption pad 21, insulation sheet 22) is in each case provided between external cell units of the plurality of electrochemical cell units 11, 12, 11 disposed in a stacked manner and the end plates 40 (figure 5, paragraph [0044-0045]).  While “foam” is not specifically disclosed by the prior art the function of the pad and sheet are to absorb vibration and mechanically insulate the components from each other and a person of ordinary skill in the art would have appreciated that a foam material would be obvious choice at the time the instant application was filed for this purpose.
In regard to claim 18, Choi et al. teach the energy storage module further includes a module housing and cover (covers 61, 61 - together forming a housing as seen in figures 15 and 16, paragraphs [0060-0064] being placed in an electric vehicle body is reasonably considered a housing as well).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723